Citation Nr: 1515037	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-01 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome, to include as due to undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue syndrome (also claimed as sleep disturbances), to include as due to undiagnosed illness.

3.  Entitlement to service connection for muscle and joint pain, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Dax Lonetto Esq.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to June 2002, April 2003 to September 2003, and October 2004 to November 2005 in the United States Army.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
March 2010 decision of the Department of Veterans Affairs (VA) Regional Office
(RO) in St. Petersburg, Florida.

The Veteran withdrew his request for a hearing.  Therefore the Board considers the Veteran's hearing request withdrawn.  See 38 C.F.R. § 20.704(e) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay, but to decide the case without the benefit of additional development would be prejudicial to the Veteran.

The claims file contains requests for records, made by the Veteran and his attorney, which have not yet been associated with the claims file.  A remand is necessary to obtain these treatment records.

By authorization to release information to VA dated October 2014, the Veteran indicated he has received treatment at the VA Medical Center (VAMC) in Tampa, Florida; VA Heartland-West, VISN15; and "Monroe PC."  In regard to the VAMC in Tampa, the Veteran has specified the James A. Haley Veterans' Hospital, particularly treatment by Dr. Binkley at the Gulf War Registry, encompassed his treatment in part, and that he received treatment from Dr. Binkley from January 2008 to present.  By statement dated December 2013, the Veteran specified that he received x-rays of his shoulder at an unspecified VA Hospital in Missouri, which may be included in his treatment at the VA Heartland-West, VISN15; he did not specify the dates of treatment.

While the claims file reflects records from the VAMC in Tampa through March 2010, the Veteran's attorney has raised the issue that records dated after March 2010 exist but have not been associated with the claims file.  The Veteran and his representative have not specified dates of treatment in regard to VA Heartland-West, VISN15 (likely to include the shoulder x-rays taken at the aforementioned VA hospital in Missouri) and "Monroe PC." 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he submit updated release forms for treatment records in regard to his claimed irritable bowel syndrome, chronic fatigue syndrome, and muscle and joint pain, with time periods and details of treatment received to the extent possible.  Specifically request:

(a)  treatment records from VA Medical Center in Tampa, Florida from March 2010 to present, including at the James A. Haley Veterans' Hospital for treatment by Dr. Binkley of the Gulf War Registry; 

(b)  all available treatment records from VA Heartland-West, VISN15;

(c)  all available treatment records from VA hospital system in Missouri, particularly in regard to an x-ray of the Veteran's shoulder (these records may be encompassed under VA Heartland-West, VISN15); and 

(d)  all available treatment records from "Monroe PC."

2.  After the above is completed, the RO or AMC should review all new evidence including all evidence submitted after the latest Supplemental Statement of the Case in December 2013.  The RO or the AMC should then undertake any other development it determines to be warranted.  If deemed necessary based on information reflected in any newly obtained treatment records, another VA examination should be conducted.

3.  After the above is completed, the case should again be reviewed by the RO or the AMC, to include expressly addressing whether the Veteran is entitled to service connection for his claimed irritable bowel syndrome, chronic fatigue syndrome, and muscle and joint pain.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

